Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00322-CR
                           ———————————
                 CLINT CONSTANCE VALDEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                       Trial Court Case No. 15CR2815


                         MEMORANDUM OPINION

      This appeal was abated for further proceedings in the trial court. Appellant,

Clint Constance Valdez, subsequently filed a motion to reinstate and dismiss this

appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we reinstate the appeal, grant the motion, and dismiss the appeal. We

dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2